Alexander, J.
(concurring) — This case is a companion to State v. Berlin, 133 Wn.2d 541, 947 P.2d 700 (1997), a case in which we expressly overruled our recent decision in State v. Lucky, 128 Wn.2d 727, 912 P.2d 483 (1996). For reasons I stated in my dissent in Berlin, I disagree with the result here. Nevertheless, I feel bound by principles of stare decisis to join the majority in following Berlin here. I regret that the majority in Berlin did not feel similarly obliged to observe that fundamental principle.